Exhibit 10.1
 
CONVERTIBLE PROMISSORY NOTE
$255,000
 


FOR VALUE RECEIVED, OriginOil, Inc., a Nevada corporation, (the “Borrower”) with
approximately 30,000,000 shares of common stock issued and outstanding, promises
to pay to ______________, a _____________, or its assignees (the “Lender”) the
Principal Sum along with the Interest and any other fees according to the terms
herein (this “Note”). This Note shall become effective on July 16, 2013 (the
“Effective Date”).
 
The Principal Sum is Two Hundred Fifty Five Thousand Dollars ($255,000) plus
accrued and unpaid interest.
 
1.         Maturity Date. The Maturity Date is nine (9) months from the
Effective Date and is the
date  upon  which  the  Principal  Sum  of  this  Note  and  unpaid  interest  and  fees  (the  “Note
Amount”) shall be due and payable. At the sole option of the Lender, the Lender
may modify the Maturity Date to be twelve (12) months from the Effective Date.
 
2.         Interest. This Note shall bear interest at the rate of Ten Percent (10%) per year.
 
3.         Conversion. The Lender has the right, at any time after the Effective
Date, at its election, to convert all or part of the Note Amount into shares of
fully paid and non-assessable shares of common stock of the Borrower (the
“Common Stock”). The conversion price shall be the lesser of (a) $0.40 per share
of Common Stock or (b) Fifty Percent (50%) of the lowest trade price of Common
Stock recorded on any trade day after the Effective Date (the “Conversion
Price”). The Conversion Price shall be subject to a conversion floor price
described in Section 4 of this Note. The conversion formula shall be as follows:
Number of shares receivable upon conversion equals the dollar conversion amount
divided by the Conversion Price. A conversion notice (the “Conversion Notice”)
may be delivered to Borrower by method of Lender’s choice (including but not
limited to email, facsimile, mail, overnight courier, or personal delivery), and
all conversions shall be cashless and not require further payment from the
Lender. If no objection is delivered from the Borrower to the Lender, with
respect to any variable or calculation reflected in the Conversion Notice within
24 hours of delivery of the Conversion Notice, the Borrower shall have been
thereafter deemed to have irrevocably confirmed and irrevocably ratified such
notice of conversion and waived any objection thereto. The Borrower shall
deliver the shares of Common Stock from any conversion to the Lender (in any
name directed by the Lender) within three (3) business days of Conversion Notice
delivery. The Borrower represents that it is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, and
upon request of the Lender and provided that the shares to be issued are
eligible for transfer under Rule 144 of the Securities Act of 1933, as amended
(the “Securities Act”), or are effectively registered under the Securities Act,
the Borrower shall cause its transfer agent to electronically issue the Common
Stock issuable upon conversion to the Lender through the DTC Direct Registration
System (“DRS”). The Conversion Price shall be subject to equitable adjustments
for stock splits, stock dividends or rights offerings by the Borrower relating
to the Borrower’s securities or the securities of any subsidiary of the
Borrower, combinations, recapitalization, reclassifications, extraordinary
distributions and similar events.
 
 
1

--------------------------------------------------------------------------------

 
 
4.         Conversion Floor. The Borrower has the right to enforce a conversion
floor price of $0.35 per share (the “Conversion Floor Price”). If Borrower
receives a Conversion Notice in which the Conversion Price is less than the
Conversion Floor Price and elects to enforce the Conversion Floor Price, then
the Lender will incur a conversion loss, which the Borrower must make whole by
paying the amount of the conversion loss by cash payment, and any such cash
payment must be made by the third day from the time of the Conversion Notice.
The conversion loss shall be defined as follows:
 
Conversion Loss = [(High trade price on the day of conversion) x (Number of
shares that would have been issued if there was no floor)] – [(High trade price
on the day of conversion) x (number of shares being issued with the floor)].
 
In  the  event that  any  Borrower  default  occurs  among  any
of  the  agreements between the Borrower and Lender, inclusive of the terms of
conversion, the terms of this Section 4 shall automatically and permanently
terminate.
 
In the event that the Borrower either (a) issues stock at any price in any type
of issuance or sale
including  but  not  limited  to  sale,  conversion,  exchange,  and  compensation  to  any  party
(including the Lender) below the Conversion Floor Price, or (b) if the Borrower
enters into any agreement that may in the future provide for such issuance at
any price, in any type of issuance or sale including but not limited to sale,
conversion, exchange, and compensation to any party (including the Lender) below
the Conversion Floor Price, then the terms of this Section 4 shall automatically
and permanently terminate. In the event that the Borrower enters into any
agreement that provides for a floorless conversion, or floorless convertible, or
floorless exchangeable security, then the terms of this Section 4 shall
automatically and permanently terminate.
 
5.         Conversion Delays. If Borrower fails to deliver shares in accordance
with the timeframe stated in Section 3, the Lender, at any time prior to selling
all of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
conversion amount returned to the Principal Sum with the rescinded conversion
shares returned to the Borrower (under the Lender’s and the Borrower’s
expectations that any returned conversion amounts shall tack back to the
original date of this Note). In addition, for each conversion, in the event that
shares are not delivered by the fourth business day (inclusive of the day of
conversion), a penalty of $2,000 per day shall be assessed for each day after
the third business day (inclusive of the day of the conversion) until share
delivery is made; and such penalty shall be added to the Principal Sum of this
Note (under the Lender’s and the Borrower’s expectations that any penalty
amounts shall tack back to the original date of this Note).
 
6.         Limitation of Conversions. In no event shall the Lender be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Lender and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of this Note or the unexercised or unconverted portion of
any other security of the Borrower subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Lender and its affiliates of more
than4.99% of the outstanding shares of Common Stock. For purposes of the proviso
of the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and Regulations 13D-G thereunder, except as
otherwise provided in clause (1) of such proviso, provided, further, however,
that the limitations on conversion may be waived by the Lender upon, at the
election of the Lender, not less than 61 days prior notice to the Borrower, and
the provisions of the conversion limitation shall continue to apply until such
61st day (or such later date, as determined by the Lender, as may be specified
in such notice of waiver).
 
 
2

--------------------------------------------------------------------------------

 
 
7.         Payment. The Borrower may not prepay this Note prior to the Maturity
Date. Within six (6) days prior to the Maturity Date, Borrower shall provide
Lender with a written notice to pay the Note Amount on the Maturity
Date.  Within three (3) days of receiving written notice, the Lender shall elect
to (a) accept payment of the Note Amount or (b) convert any part of the Note
Amount into shares of Common Stock and the Borrower shall pay the remaining
balance of the Note Amount by the Maturity Date or (c) modify the Maturity Date
to be twelve (12) months from the Effective Date.
 
8.         Piggyback  Registration Rights.  The  Borrower  shall  include
on  the  next  registration statement the Borrower files with the SEC (or on the
subsequent registration statement if such registration statement is withdrawn)
all shares of Common Stock issuable upon conversion of this Note unless such
shares of Common Stock are eligible for resale under Rule 144. Failure to do so
shall result in liquidated damages of Twenty Five Percent (25%) of the
outstanding principal balance of this Note being immediately due and payable to
the Lender at its election in the form of cash payment or addition to the
balance of this Note.
 
9.           Terms of Other Financings. So long as this Note, or other
convertible note transactions currently in effect between the Lender and
Borrower, are outstanding (the “Outstanding Notes”), upon any issuance
(including this Note) by the Borrower or any of its subsidiaries of any security
with any term more favorable to the holder of such security or with a term in
favor of the holder of such security that was not similarly provided to the
Lender in the Outstanding Notes, then
such additional or more favorable term shall, at Lender’s option, become a part
of any or all of the Outstanding Notes with the Lender. The Borrower shall
promptly notify the Lender of any additional or more favorable terms and respond
promptly to Lender’s periodic inquiry about any favorable additional terms. The
types of terms contained in another security that may be more favorable to the
holder of such security include, but are not limited to, terms addressing
conversion discounts, conversion price, conversion look back periods, interest
rates, original issue discounts, loan default fees, stock sale price, private
placement price per share, and warrant coverage. For purposes of clarification,
the issuance of any common stock resulting from the
conversion of another security, whether issued and outstanding before or after
the Effective Date, at a net effective price per share below the Conversion
Price shall result in an adjustment of the Conversion Price to such lower price
per share.
 
 
3

--------------------------------------------------------------------------------

 
 
10.       Lender’s Representations. The Lender hereby represents and warrants to
the Borrower that (i) it is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D promulgated
under  the  Securities  Act,  (ii)  it  understands  that  this  Note  and  the  shares  of
Common Stock underlying this Note (collectively, the “Securities”) have not been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act that depends, in part, upon the Lender’s
investment intention; in this connection, the Lender hereby represents that it
is purchasing the Securities for the Lender’s own account for investment and not
with a view toward the resale or distribution to others; provided, that Lender
may syndicate participations in the Securities among a limited number of
participants who all meet the suitability standards of an “accredited investor”
as defined in Rule 501(a) of Regulation D of the Securities Act and will share
among themselves and the Lender an economic interest in the Securities on a pari
passu, pass through basis with investment intent, such that the availability of
the private placement exemption for the issuance of the Note under Rule 506 of
Regulation D of the Securities Act is preserved, (iii) the Lender, if an entity,
further represents that it was not formed for the purpose of purchasing the
Securities, (iv) the Lender acknowledges that the issuance of this Note has not
been reviewed by the United States Securities and Exchange Commission (the
“SEC”) nor any state regulatory authority since the issuance of this Note is
intended to be exempt from the registration requirements of Section 4(2) of the
Securities Act and Rule 506 of Regulation D, and (v) the Lender acknowledges
receipt and careful review of this Note, the Borrower’s filings with the SEC
(including without limitation, any risk factors included in the Borrower’s most
recent Annual Report on Form 10-K), and any documents which may have been made
available upon request as reflected therein, and hereby represents that it has
been furnished by the Borrower with all information regarding the Borrower, the
terms and conditions of the purchase and any additional information that the
Lender has requested or desired to know, and has been afforded the opportunity
to ask questions of and receive answers from duly authorized officers or other
representatives of the Borrower concerning the Borrower and the terms and
conditions of the purchase.


11.       Borrower’s Representations.   The Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full power and authority to own, lease, license and use its
properties and assets and to carry out the business in which it proposes to
engage.  The Borrower has the requisite corporate power and authority to
execute, deliver and perform its obligations under this Note and to issue and
sell this Note. All necessary proceedings of the Borrower have been duly taken
to authorize the execution, delivery, and performance of this Note. When this
Note is executed and delivered by the Borrower, it will constitute the legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium,
liquidation  and  other  similar  laws  relating  to,  or  affecting  generally,  the  enforcement  of
applicable creditors' rights and remedies.
 
12.       Default. The following are events of default under this Note: (i) the
Borrower shall fail to pay any principal under this Note when due and payable
(or payable by conversion) thereunder; or (ii) the Borrower shall fail to pay
any interest or any other amount under this Note when due and payable (or
payable by conversion) thereunder; or (iii) a receiver, trustee or other similar
official shall be appointed over the Borrower or a material part of its assets
and such appointment shall remain uncontested for twenty (20) days or shall not
be dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the
Borrower  shall  file  a  petition  for  relief  under  any  bankruptcy,  insolvency  or  similar  law
(domestic or foreign); or (vii) an involuntary proceeding shall be commenced or
filed against the Borrower; or (viii) the Borrower shall lose its status as “DTC
Eligible” or the Borrower’s shareholders shall lose the ability to deposit
(either electronically or by physical certificates, or otherwise) shares into
the DTC System; or (ix) the Borrower shall become delinquent in its filing
requirements as a fully-reporting issuer registered with the SEC; or (x) the
Borrower shall commit a material breach of any of its covenants, representations
or warranties in this Note.


 
4

--------------------------------------------------------------------------------

 
 
13.       Remedies. In the event of any default, the Note Amount shall become
immediately due and payable at the Mandatory Default Amount. The Mandatory
Default Amount shall be 150% of the Note Amount. Commencing five (5) days after
the occurrence of any event of default that results in the eventual acceleration
of this Note, the interest rate on the Mandatory Default Amount shall accrue at
a default interest rate equal to the lesser of ten percent (10%) per annum or
the maximum rate permitted under applicable law. In connection with such
acceleration
described  herein,  the  Lender  need  not  provide,  and  the  Borrower  hereby  waives,  any
presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. While the Mandatory Default Amount is outstanding and default
interest is accruing, the Lender shall have all rights as a holder of this Note
until such time as the Lender receives full payment pursuant to this paragraph,
or has converted all the remaining Mandatory Default Amount and any other
outstanding fees and interest into Common Stock under the terms of this Note. In
the event of any default and at the request of the Lender, the Borrower shall
file a registration statement with the SEC to register all shares of Common
Stock issuable upon conversion of this Note that are otherwise eligible to have
their restrictive transfer legend removed under Rule 144 of the Securities Act.
Nothing herein shall limit Lender’s right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Borrower’s failure to
timely deliver certificates representing shares of Common Stock upon conversion
of this Note as required pursuant to the terms hereof.
 
14.       No Shorting. Lender agrees that so long as this Note from Borrower to
Lender remains outstanding, the Lender shall not enter into or effect “short
sales” of the Common Stock or hedging transaction which establishes a net short
position with respect to the Common Stock of the Borrower. The Borrower
acknowledges and agrees that upon delivery of a Conversion Notice by the Lender,
the Lender immediately owns the shares of Common Stock described in the
Conversion Notice and any sale of those shares issuable under such Conversion
Notice would not be considered short sales.
 
15.       Assignability. The Borrower may not assign this Note. This Note shall
be binding upon the Borrower and its successors and shall inure to the benefit
of the Lender and its successors and assigns and may be assigned by the Lender
to anyone of its choosing without Borrower’s approval subject to applicable
securities laws.
 
 
5

--------------------------------------------------------------------------------

 
 
16.       Governing
 Law.  This  Note  shall  be  governed  by,  and  construed  and  enforced  in
accordance
with,  the  laws  of  the  State  of  Nevada,  without  regard  to  the  conflict  of  laws
principles thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of Nevada or in the federal courts located in Clark County,
in the State of Nevada. Both parties and the individuals signing this Agreement
agree to submit to the jurisdiction of such courts.
 
17.       Delivery of  Process by  the  Lender to  the
 Borrower.  In  the  event of  any action or proceeding by the Lender against
the Borrower, and only by the Lender against the Borrower, service of copies of
summons and/or complaint and/or any other process which may be served in any
such action or proceeding may be made by the Lender via U.S. Mail, overnight
delivery service such  as  FedEx  or  UPS,  email,
fax,  or  process  server,  or  by  mailing or  otherwise delivering a copy of
such process to the Borrower at its last known attorney as set forth in its most
recent SEC filing.
 
18.       Attorney Fees. In the event any attorney is employed by either party
to this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for
the   enforcement   of   this   Note   or   because   of   an   alleged   dispute,   breach,   default   or
misrepresentation in connection with any of the provisions of this Note, the
prevailing party in such proceeding shall be entitled to recover from the other
party reasonable attorneys' fees and other costs and expenses incurred,
including but not limited to post judgment costs, in addition to any other
relief to which the prevailing party may be entitled.


19.       Transfer Agent Instructions. In the event that an opinion of counsel,
such as but not limited to a Rule 144 opinion, is needed for any matter related
to this Note or the Common Stock the Lender has the right to have any such
opinion provided by its counsel. If the Lender chooses to have its counsel
provide such opinion, then the Lender shall provide the Borrower with written
notice. Within three (3) business days of receiving written notice, the Borrower
shall instruct its transfer agent to rely upon opinions from the Lender’s
counsel (the “Transfer Agent Reliance Letter”). A penalty of $2,000 per day
shall be assessed for each day after the third business day (inclusive of the
day of request) until the Transfer Agent Reliance Letter is delivered. If the
Lender requests that the Borrower’s counsel issue an opinion, then the Borrower
shall cause the issuance of the requested opinion within three (3) business
days. A penalty of $2,000 per day shall be assessed for each day after the third
business day (inclusive of the day of request) until the requested opinion is
delivered. The Lender and the Borrower agree that all penalty amounts shall be
added to the Principal Sum of this Note and shall tack back to the Effective
Date of this Note, with respect to the holding period under Rule 144. In the
event that the Borrower proposes to replace its transfer agent, the Borrower
shall provide, prior to the effective date of such replacement, a fully executed
Irrevocable Transfer Agent Reliance Letter in a form as initially delivered
pursuant to this Note. The Borrower warrants that it will not direct its
transfer agent not to transfer or delay, impair, and/or hinder its transfer
agent in transferring (or issuing)(electronically or in certificated form) any
certificate for the Securities to be issued to the Lender and it will not fail
to remove (or direct its transfer agent not to remove or impair, delay, and/or
hinder its transfer agent from removing) any restrictive legend (or to withdraw
any stop transfer instructions in respect thereof) on any certificate for the
Securities when required by this Note. The Borrower acknowledges that a breach
by it of its obligations hereunder will cause
irreparable  harm  to  the  Lender  by  vitiating  the  intent  and  purpose  of  the  transactions
contemplated hereby. Accordingly, the Borrower acknowledges that the remedy at
law for a breach of its obligations under this Note may be inadequate and
agrees, in the event of a breach or threatened breach by the Borrower of these
provisions, that the Lender shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate transfer, without the necessity of showing economic loss and without
any bond or other security being required.
 
 
6

--------------------------------------------------------------------------------

 
 
20.       Disclosure of Material Non-Public Information. Borrower agrees not to
disclose any ma- terial non-public information to the Lender at any time. If the
Borrower inadvertently discloses any material non-public information to the
Lender, then the Borrower shall promptly publicly disclose that information by
filing a Form 8-K with the SEC and by any other means necessary to make that
information known to the public.
 
21        Notices. Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier. Notices shall be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.
 
IN WITNESS WHEREOF, the authorized agents of the Borrower and the Lender have
caused this Note to be duly executed as of the Effective Date.
 

OriginOil, Inc. (the “Borrower”)     By       Riggs Eckelberry   Chief Executive
Officer     By   (the “Lender”)  

 


 
 
7
 